Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 1 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 2 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 3 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 4 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 5 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 6 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 7 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 8 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 9 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 10 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 11 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 12 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 13 of 20
          Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 14 of 20



 1   //

 2            WHEREFORE BALC prays for judgment on the Complaint as follows:

 3            1.      That Plaintiff take nothing by reason of its complaint and that judgment be entered

 4   in favor of BALC;

 5            2.      That BALC be awarded its attorney’s fees and costs of suit herein incurred; and

 6            3.      For such other and further relief as the Court may deem proper.

 7                                             COUNTERCLAIM

 8            Defendant/Counterclaim Plaintiff BALC seeks an award of damages against

 9   Plaintiff/Counterclaim Defendant Advance Lifts for breach of the separate and independent financing

10   agreement between BALC and Advance Lifts. BALC is the assignee of the finance agreement that

11   is the subject of Advance Lifts’s declaratory relief cause of action in the Complaint. Advance Lifts

12   is required to repay the financing under its separate finance agreement with BALC, despite any

13   alleged issues with the financed services and support. Advance Lifts’s obligation to repay this debt

14   is not dissimilar to a borrower’s obligation to repay an automobile loan from a bank despite the fact

15   the automobile does not run properly. Advance Lifts expressly disclaimed any warranty claims

16   against assignee BALC in the finance agreement. Advance Lifts instead agreed that its sole remedy

17   for such claims would be against the supplier of the software and services it had financed.

18                                                  JURISDICTION

19            1.      Jurisdiction of this action is based on 28 U.S.C. section 1332 (Diversity Jurisdiction)

20   because the principal place of business of Advance Lifts, BALC, Oracle America, Inc., and Folio3

21   Software, Inc. are in different states, and the amount in controversy exceeds $75,000.00.

22                           VENUE AND INTRADISTRICT ASSIGNMENT

23            2.      Venue is proper under 28 U.S.C. 1391(b)(2) in this district because this is where a

24   substantial part of the events or omissions giving rise to the claim occurred.

25                                                    PARTIES

26            3.      Defendant and Counterclaim Plaintiff BALC is a limited liability company that is

27   organized and exists under the laws of the State of Delaware, and its principal place of business is

28   in San Francisco, California.

     BANC OF AMERICA LEASING & CAPITAL’S ANSWER                 Advance Lifts, Inc. vs. Oracle America, Inc., et al.
     AND COUNTERCLAIM AGAINST ADVANCE LIFTS, INC.       14.                     Case Number 3:21-cv-04361-JCS
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 15 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 16 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 17 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 18 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 19 of 20
Case 4:21-cv-04361-SBA Document 15 Filed 07/21/21 Page 20 of 20
